


110 HR 6683 IH: Western Alaska Community Development

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6683
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To clarify the provisions of the Western Alaska Community
		  Development Quota Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Western Alaska Community Development
			 Quota Program Technical Corrections Act of 2008.
		2.Eligibility
			 requirements for participating entitiesSection 305(i)(1)(E) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1855(i)(1)(E)) is amended by—
			(1)redesignating
			 clauses (v) and (vi) as clauses (vi) and (vii), respectively; and
			(2)striking clauses
			 (iii) and (iv) and inserting the following:
				
					(iii)Required
				investmentsThe entity shall make investments that have a
				fisheries-related purpose or a purpose for which the entity made an investment
				before March 1, 2006.
					(iv)Limitation on
				other investmentsDuring the six-year period beginning with 2007,
				and during each ten-year period thereafter, the entity may expend no more than
				20 percent of the revenue it derives in the period from royalty payments and
				from investments described in clause (iii), to make investments the purpose of
				which is not fisheries-related or a purpose for which the entity made an
				investment before March 1, 2006, if the property or other assets that are the
				subject of such investments are located within the CDQ region in which the
				entity’s eligible villages are located, or within the CDQ region in which
				another entity’s eligible villages are located if the investment is made
				jointly with, or with the approval of, the other entity.
					(v)DefinitionsFor
				the purposes of this paragraph:
						(I)The term
				investment means property or any other asset that an entity
				acquires for the purpose of earning revenue, regardless of whether the
				acquisition results in a profit.
						(II)The term
				CDQ region means the general geographic region in which are
				located the villages listed in a clause of subparagraph (D).
						.
			
